Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 1 of 18 PAGEID #: 1

UNITED STATES DISTRICT COURT | a ey

   

SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA ; Case No. ef BERR bese
g:19 wily g
Plaintiff
VS. : JUDGE WATSON
. Judge Sargu jus
KEDAR K. DESHPANDE, 18 U.S.C. §2
; 18 U.S.C. §1035
; 18 U.S.C. §1347
Defendant. : 18 U.S.C. §1349
; 21 U.S.C. §841(a)(1) and (b)(1(C)
21 U.S.C. §846
INDICTMENT
THE GRAND JURY CHARGES:

INTRODUCTION

At all relevant times to this Indictment, and unless otherwise alleged:

1, Defendant KEDAR K. DESHPANDE (hereinafter “DESHPANDE” was a
physician who obtained his medical license from the Ohio State Medical Board in 2002 and was
the owner of Orthopaedic and Spine Center, LLC. (hereinafter “OSC”), a pain management
facility.

2. OSC opened in 2004 at 1080 Polaris Parkway, Columbus, Ohio. OSC was later
relocated to 6810 Perimeter Drive, Dublin, Ohio, both of which were located in the Southern
Disirict of Ohio.

The Controlled Substance Act and the Code of Federal Regulations

3. The Controlled Substances Act (CSA) governs the manufacture, distribution, and

dispensation of controlled substances in the United States. The term “controlled substance” means

1
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 2 of 18 PAGEID #: 2

a drug or other substance, or immediate precursor, included in Schedule I, Il, UI, TV, and V, as
designated by Title 21, United States Code, Section 802(6) and the Code of Federal Regulations.
With limited exceptions for medical professionals, the CSA makes it “unlawful for any person
knowingly or intentionally” to “distribute or dispense a controlled substance” or conspire to do so.

4. The CSA’s scheduling of controlled substances were based on their potential for
abuse, among other considerations. There are five schedules of controlled substances: Schedules
1, IL, II, IV and V. “Schedule I” means the drug or other substance has no currently accepted
medical use and has a high potential for abuse. The term “Schedule IT’ means the drug or other
substance has a high potential for abuse. The drug has a currently accepted medical use with severe
restrictions, and the abuse of the drug or other substance may lead to severe psychological or
physical dependence. The term “Schedule II” means the drug or other substance has a potential
for abuse and could lead to moderate or low physical and psychological dependence. The term
“Schedule [V” means the drug or other substance has a low potential for abuse and low tisk of

dependence. The term “Schedule V” means the drug or other substance has a low potential for

abuse.

ny The term “dispense” means to deliver a controlled substance to an ultimate user or
research subject by, or pursuant to the lawful order of, a practitioner; it included the prescribing of
a controlled substances. The term “distribute” means to deliver (other than by administer or
dispensing) a controlled substance.

6. Medical professionals, including doctors and pharmacists, who wanted to distribute
or dispense controlled substances in the course of professional practice were required to register

with the Attorney General of the United States (Attorney General) before they were legally
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 3 of 18 PAGEID #: 3

authorized to do so. Such medical professionals would be assigned a registration number by the
DEA.

7. Deshpande received a DEA registration number that allowed him to prescribe
controlled substances, including Schedules II through V, for a legitimate medical purpose while
acting in the usual course of professional practice.

&. Medical professionals registered with the Attorney General were authorized under
the CSA to write prescriptions for or to otherwise dispense Schedule IJ, III, IV, and V controlled
substances, as long as they complied with the requirements of their registration. 21 U.S.C. §822(b).
The CSA prohibited any person from knowingly and intentionally using a DEA registration
number issued to another person in the course of distributing or dispensing a controlled substance.

9. For doctors, compliance with the terms of their registration meant that they could
not issue a prescription unless it was “issued for a legitimate medical purpose by an individual
practitioner acting in the usual course of his professional practice.” 21 C.F.R. §1306.04(a). A
doctor violated the CSA and Code of Federal Regulations if he or she issued an order for a
controlled substance outside the usual course of professional medical practice and not for a
legitimate medical purpose. Such an order is “not a prescription within the meaning and intent of
the CSA,” and such knowing and intentional violations subjected the doctor to criminal liability
under Section 841 of Title 21, United States Code. 21 C.F.R. §1306.04(a).

10. 21: C.F.R. §1306.05(a) provides that “fa]ll prescriptions for controlled substances
shall be dated as of, and signed on, the day when issued and shall bear the full name and address
of the patient, the drug name, strength, dosage form, quantity prescribed, directions for use, and

the name, address and registration number of the practitioner.”
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 4 of 18 PAGEID #: 4

The Victim Health Care Programs

il. ‘The information provided in this section describes the victim health care benefit
programs and serves as the R. Crim P. 12.4 Disclosure Statement.

The Medicaid Medicare and Tricare Programs

12, Medicaid, established by Congress in 1965, provided medical insurance coverage
for individuals whose incomes were too low to meet the costs of necessary medical services.
Approximately 60% of the funding for Ohio’s Medicaid program came from the federal
government. The Ohio Department of Medicaid (ODM), Columbus, Ohio, managed the
Medicaid program, which was managed previously by the Ohio Department of Job and Family
Services (ODJFS). ODM received, reviewed, and obtained formal authority to make payment of
Medicaid claims submitted to it by providers of health care.

13. ODM contracted with Medicaid Managed Care Organizations (MCOs) through
contracts known as Contractor Risk Agreements (CRAs), which conformed to the requirements
of 42 U.S.C. §§1395mm and §1396b(m), along with any related federal rules and regulations.
MCOs were health insurance companies that provided coordinated health care to Medicaid
beneficiaries. The MCOs contracted directly with healthcare providers, including hospitals,
doctors, and other health care providers to coordinate care and provide the health care services
for Medicaid beneficiaries. Providers who contracted with an MCO, were known as Participating
Providers. Pursuant to the CRAs, ODM distributed the combined state and federal Medicaid
funding to the MCOs, which then paid Participating Providers for treatment of Medicaid
beneficiaries.

14. CareSource and Molina were Medicaid MCOs that paid claims for medical

services and items submitted by OSC.
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 5 of 18 PAGEID #: 5

15. Medicaid paid health care providers, pursuant to written agreements, on the basis
of reasonable charges for covered services provided to beneficiaries.

16. Pursuant to the rules and regulations of the Ohio Medicaid Program, including
Medicaid MCOs, Medicaid only paid for services that were actually performed by qualified
individuals, were medically necessary, and provided in accordance with Federal and State laws
rules and regulations.

17. The Medicare Program was enacted by Congress on July 30, 1965, under Title
XVII of the Social Security Act. The Medicare Program was designed to provide medical
insurance protection for covered services to any person age 65 or older, and to certain disabled
persons. Medicare is a health care benefit program as defined in 18 U.S.C. Section 24(b) and
within the meaning of 18 U.S.C. Sections 1347 and 1035.

18. The United States Department of Health and Human Services (“HHS”) was, and
is an agency of the United States. The Centers for Medicare and Medicaid Services (“CMS”)
was the agency of HHS delegated with administering Medicare.

19. | CMS administered Medicare Part B through private insurance companies known
as “carriers.” Medicare Part B helped pay the cost of health care items and physician’s services,
including office visits, outpatient therapy, medical supplies and medical tests.

20. Medicare Part D subsidized the costs of prescription drugs for Medicare
beneficiaries in the United States. It was enacted as part of the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 and went into effect on January 1, 2006. Part D
benefits were administered by private insurance plans that were reimbursed by Medicare

through CMS.

21. Beneficiaries could obtain Part D benefits in two different ways: they could join a
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 6 of 18 PAGEID #: 6

Prescription Drug Plan which covered only prescription drugs; or they could join a Medicare
Advantage Plan that covered both prescription drugs and medical services.

22. Typically, a Medicare beneficiary enrolled in a Medicare Part D plan would fill
their prescription at a pharmacy utilizing their Medicare Part D plan coverage to pay for the
prescription. The pharmacy would then submit the prescription claim for reimbursement to the
Medicare Part D beneficiary’s plan for payment under the beneficiary’s Health Insurance Claim
Number and/or Medicare Plan identification number.

23. Tricare, formerly known as CHAMPUS, was a federal health benefits program,
established by 10 U.S.C. §§ 1071-1110, that offered a triple option benefit plan: an HMO option;
a PPO option; and a fee for service option. Tricare was administered by the Secretary of Defense.
Tricare provided health care benefits to eligible beneficiaries, which included, among others,
active duty service members, retired service members, and their dependents.

24, ‘The regulatory authority establishing Tricare provided reimbursement to individual
health care providers applying the same reimbursement scheme and coding parameters that the
Medicare program applies. Services and items that were not medically necessary for the diagnosis
or treatment of a covered illness or injury, or not provided by a qualified medical professional were
excluded from coverage.

25. In order to be reimbursed by Medicare, Tricare or Medicaid for medical services,
a provider rendering a service to beneficiaries must have entered into a “provider agreement”
with Medicare, Medicaid or Tricare in which the provider agreed to comply with all applicable

state and federal statutes, regulations and guidelines.

26. Providers who provided services to Medicare, Tricare and Medicaid beneficiaries

used a number assigned to the patient to fill out claim forms. The claim form was submitted by
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 7 of 18 PAGEID #: 7

the provider to make claims for payment to Medicaid, Medicare or Tricare. Medicaid, Medicare
or Tricare processed each health insurance claim form and issued payment to the provider for the
approved services. Providers submitted claims in paper format, or by electronic means.

27. Health care claim forms, both paper and electronic, contained certain patient
information and treatment billing codes including CPT, HCPCS, and NDC codes. Health care
programs had established payment schedules based on the codes billed by the provider. By
designating a certain code, the provider certified to the health care program that a given
treatment was actually rendered in compliance with the code requirements and was medically
necessary. These treatment billing codes were well known to the medical community, providers,
and health care insurance companies.

28. Medicare, Tricare and Medicaid used the written claim forms and or electronic
invoices to establish the validity of health care claims entitled to payment. A provider who
submitted claims to Medicaid, Medicare or Tricare certified that the treatment was provided bya
qualified individual, actually given to the patient as documented and was medically necessary for
the health of the patient.

Coding

29. The American Medical Association assigned and published numeric codes known
as the Current Procedural Terminology (CPT) and HCFA Common Procedure Coding System
(HCPCS) codes. The codes were a systematic listing, or universal language, used to describe the
procedures and services performed by health care providers. The procedures and services
represented by the codes were health care benefits, items, and services within the meaning of
Title 18, United States Code Section 24(b). They included codes for office visits, diagnostic

testing and evaluation, and other services. Drug products were identified and reported to the
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 8 of 18 PAGEID #: 8

Federal Drug Administration using a unique three (3) segment number called the National Drug
Code (NDC), which was a universal product identifier for human drugs. Health care providers
and health care benefit programs use CPT, HCPCS, and NDC codes to describe and evaluate the
services and drugs for which they claim have been provided in order to decide whether to issue
or deny payment. Each health care benefit program establishes a fee reimbursement for each
drug or service described by a CPT, HCPCS, and/or NDC code. The procedures and services

represented by CPT codes were health care benefits, items, and services, within the meaning of

Title 18, Section 24(b), United States Code.

30. Specific CPT codes were assigned for evaluation and management (E/M) services
provided to establish patients in a physician’s office (some of the E/M services were known as
“office visits”). Among these E/M services were office visits billed under CPT codes “99211,”
“99212,” “992.13,” “99214,” and “99215.” Insurance companies reimbursed health care
providers at increasing rates based upon the level of complexity indicated by the office visit

codes. The codes for 99211 through 99215 provided in relevant part:

a. 99211: Office or other outpatient visit for the evaluation and management of
an established patient that may not require the presence of a physician.
Usually, the presenting problem(s) are minimal. Typically, 5 minutes are spent
performing or supervising these services.

b. 99212: Office or other outpatient visit for the evaluation and management of
an established patient, which requires at least 2 of these 3 components: (1) a
problem-focused history; (2) a problem-focused examination; (3)
straightforward medical decision-making. Counseling and/or coordination of
care with other providers or agencies are provided consistent with the nature
of the problem(s) and the patient’s and/or family’s needs. Usually, the
presenting problem(s) are self-limited or minor. Physicians typically spend 10
minutes face-to-face with the patient and/or family.

c. 99213: Office or other outpatient visit for the evaluation and management of
an established patient, which requires at least 2 of these 3 components: (1) an
expanded problem-focused history; (2) an expanded problem-focused
examination; (3) medical decision-making of low complexity. Counseling

8
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 9 of 18 PAGEID #: 9

and/or coordination of care with other providers or agencies are provided
consistent with the nature of the problem(s) and the patient’s and/or family’s
needs. Usually, the presenting problem(s) are of low to moderate severity.
Physicians typically spend 15 minutes face-to-face with the patient and/or

family.

d. 99214: Office or other outpatient visit for the evaluation and management of
an established patient, which requires at least 2 of these 3 key components: (1)
a detailed history; (2) a detailed examination; (3) medical decision-making of
moderate complexity. Counseling and/or coordination of care with other
providers or agencies are provided consistent with the nature of the problem(s)
and the patient’s and/or family’s needs. Usually, the presenting problem(s) are
of moderate to high severity. Physicians typically spend 25 minutes face-to-
face with the patient and/or family.

e. 99215: Office or outpatient visit for the evaluation and management of an
established patient which requires at least 2 of these 3 key components: (1) a
comprehensive history; (2) a comprehensive examination; (3) medical
decision making of high complexity. Usually, the presenting problem(s) are of
moderate to high severity. Typically, 40 minutes are spent face to face with
the patient and/or family.
31. CPT codes 99212 through 99215 are required to be performed by a physician or
qualified health care professional and billed under the name of physician or qualified health care

professional that provided the services.

32. Medicaid, Medicare and Tricare were health care benefit programs as defined in

18 U.S.C. §24.
The Ohio Bureau of Workers Compensation (BWC)

33. The Ohio Bureau of Workers Compensation (BWC) is a public “no fault”
insurance system that compensates employees for work related injuries or illnesses. Currently
BWC provides insurance to approximately two-thirds of Ohio’s work force. Employees not
covered directly by BWC receive coverage through their employers. These companies are part of

a self-insurance program for large and financially stable employers who meet strict qualifications

set by BWC.
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 10 of 18 PAGEID #: 10

34. | BWC manages all medical and lost-time claims, initiates coverage and determines
premium rates and manual classifications. BWC also collects premiums from employers,
determines the initial allowance or denial on claim applications, disburses money to pay
compensation, and manages the state insurance fund.

35, Similar to Medicaid, BWC also utilizes MCOs to assist with the administration of
benefits and services to BWC beneficiaries.

36. Providers who are certified with BWC receive a Provider Identification Number
(PIN) which allows BWC to identify the provider who rendered the billed services. In addition,
each qualified BWC patient receives a member Identification Number to identify the patient as
an authorized recipient of health benefits.

37. BWC further requires certified providers to properly document patient office

visits in accordance with BWC policies, rules and regulations.

38. Providers will be reimbursed by BWC for rendered medical services provided
they are certified by BWC, the services provided were properly documented and in accordance
with BWC rules and regulations, were medically necessary, properly coded and in compliance
with federal and state laws, rules and regulations.

Provider Agreements

39. Health care providers enter into provider agreements with BWC in order to
submit claims for reimbursement. BWC requires that the provider be licensed with the

appropriate State Board governing the laws of their specialty.

40. _ Participating providers agree to provide services, submit the claims and accept
payments as specified in fee schedules, pricing formulas, and terms of the provider

agreement/contract from BWC. The provider signs a provider agreement which requires them to

10
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 11 of 18 PAGEID #: 11

retain complete records and fully disclose the services provided to members of BWC, The
provider of services, in order to receive reimbursement, submits a Health Insurance Claim form
in a paper or an electronic format to be approved by BWC. Based upon information submitted
by the provider representing services rendered, BWC pays the provider either by mail or
electronic transfer.
Submission of Claims.

41. Similar to Medicare and Medicaid, medical providers who provide services to
BWC patients use Claim Forms in paper format or by electronic means. Health care claim forms,
both paper and electronic, contain certain patient information and CPT codes.

42. BWC isa “health care benefit program” as defined in 18 U.S.C. §24(b).

COUNT 1
Conspiracy to Dispense and Distribute Controlled Substances
[21 U.S.C. §846]

The Grand Jury further charges that:

43. Paragraphs 1 through 42 of the Indictment are re-alleged and incorporated by
reference as though fully set forth herein.

44. Beginning on or about March 24, 2014 and continuing through May 26, 2016,
within the Southern District of Ohio, KEDAR K. DESHPANDE, along with others known and
unknown to the Grand Jury, did knowingly, intentionally, and unlawfully combine, conspire,
confederate, and agree with others known and unknown to the Grand Jury, to knowingly,
intentionally, and unlawfully distribute and dispense, or caused to be distributed and dispensed

through prescriptions, mixtures of substances containing a detectable amount of a Schedule II

a1
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 12 of 18 PAGEID #: 12

controled substance, other than for a legitimate medical purpose in the usual course of
professional practice, in violation of 21 U.S.C. §841(a)(1) and §(b)(1)(C).

In violation of 21 U.S.C. §846,

Nature and Purpose of Conspiracy

The purpose of the conspiracy was to maximize profits and cause the illegal dispensing of
controlled substances, such as oxycodone, morphine, hydrocodone and other Schedule IT pain
medications, by prescribing such medications outside the bounds of the accepted medical
practice.

Ways, Manners and Means of the Conspiracy

45. It was part of the conspiracy that DESHPANDE would pre-sign blank
prescriptions for OSC staff to complete and dispense to patients in his absence.

46. It was further part of the conspiracy that at the direction of DESHPANDE and co-
conspirators, the office staff would fill-in the prescriptions with Schedule II controlled
substances, including oxycodone, morphine and hydrocodone before dispensing to OSC patients.

47. It was further part of the conspiracy that at the direction of DESHPANDE and co-
conspirators, the pre- signed prescriptions were completed and dispensed by OSC staff,
including, but not limited to, medical assistants who were not legally qualified to issue, distribute
or dispense prescriptions for controlled substances.

48. It was further part of the conspiracy that at the direction of DESHPANDE and co-
conspirators, the office staff would mostly dispense the pre-signed prescriptions when
DESHPANDE was on vacation, arrived late to the office or was otherwise not at OSC.

49. It was further part of the conspiracy that at the direction of DESHPANDE and co-

conspirators, office staff, including medical assistants who were not legally qualified to treat

12
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 13 of 18 PAGEID #: 13

patients, would conduct “Nurse Visits”, consisting of OSC staff seeing and treating patients

without DESHPANDE or qualified health care professional seeing or examining the patient.

50. ‘It was further part of the conspiracy that during the nurse visits and at the

direction of DESHPANDE and co-conspirators, OSC staff completed and dispensed the pre-

signed prescriptions for controlled substances to OSC patients.

In violation of 21 U.S.C. §841(a)(1), §(b)(1)(C) and §846,

COUNTS 2 THROUGH 8

Illegal Dispensing of Schedule II Controlled Substances
[21 U.S.C. §841(a)(1), §841(b)(1)(C) and 18 U.S.C. §2]

51. On or about the dates set forth below, in the Southern District of Ohio, Defendant

KEDAR K. DESHPANDE, aided and abetted by individuals both known and unknown to the

Grand Jury, knowingly, intentionally and illegally dispensed and distributed a quantity of

Schedule IT controlled substances, as identified in the chart below, not for a legitimate medical

purpose in the usual course of professional practice:

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT PATIENT DATE SCHEDULE II QUANTI
INTIALS PRESCRIPTION | CONTROLLED
ISSUED SUBSTANCE TY |

2 JS 6/18/2015 Oxycodone-20mg 120

3 JG 12/29/2015 Hydrocodone 10mg | 60

4 RC 10/21/2015 Oxycodone 40mg 60
(OxyContin)

5 RC 11/18/2015 Oxycodone 40mg 60
(OxyContin)

6 JB 12/1/2015 Oxymorphone 40mg | 120
(Opana)

7 AZ 11/30/2015 Morphine Suifate— | 60
30mg

8 GR 6/15/2015 Hydrocodone 10mg | 135
(Norco)

 

13

 
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 14 of 18 PAGEID #: 14

All in violation of 21 U.S.C. §841(a)(1), §841(b)(1)(C) and 18 U.S.C. §2.

COUNT 9
Conspiracy to Commit Health Care Fraud
[18 U.S.C. 1349]

52. Paragraphs 1 through 42 and 45 through 50 of the Indictment are re-alleged and
incorporated by reference as though fully set forth herein.

53. From on or about March 24, 2014 through on or about May 26, 2016, in the
Southern District of Ohio, Defendant KEDAR K. DESHPANDE, did knowingly and willfully
combine, conspire, confederate and agree with others, both known and unknown to the Grand
Jury, to violate 18 U.S.C. § 1347, that is, to execute a scheme to defraud a health care benefit
program as defined in 18 U.S.C. §24(b), that is the Ohio Medicaid Program, the Medicare and
Tricare Program and the Ohio Bureau of Workers Compensation, in connection with the delivery
or payment for health care benefits, items or services,

Purpose of the Conspiracy

54. It was the purpose of the conspiracy that DESHPANDE and co-conspirators
unlawfully enriched themselves by submitting claims or causing claims to be submitted to health
care benefit programs for: 1) prescriptions for controlled substances that were illegally dispensed
and distributed; 2) medical services that were provided by individuals who were not qualified to
provide such services; 3) services provided by a physician assistant who was not credentialed

with the health care benefit program billed by OSC; and 4) up-coded office visits provided by

DESHPANDE.

14
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 15 of 18 PAGEID #: 15

Manner and Means of the Conspiracy
35. It was part of the conspiracy that DESHPANDE and co-conspirators, caused the

submission of claims to health care benefit programs for controlled substances that were
dispensed and distributed by pharmacies as a result of the pre-signed prescription that were

illegally issued to OSC patients.

56. It was further part of the conspiracy that DESHPANDE submitted or caused the
submission of claims to health care benefit programs for services provided to OSC patients by
unqualified individuals during “nurse visits”.

57. It was further part of the conspiracy that DESHPANDE would electronically sign
the treatment notes for the nurse visits as if he were the qualified health care provider conducting

the office visits and providing the services.

58. It was further part of the conspiracy that DESHPANDE and co-conspirators
would direct an OSC physician assistant to sec and treat patients who were insured by
CareSource knowing that the physician assistant was not credentialed with CareSource.

59. It was further part of the conspiracy that DESHPANDE would electronically sign
the treatment notes for the physician assistant as if he had seen and treated the patients.

60. It was further part of the conspiracy that DESHPANDE caused the submission of
claims for up-coded office visits that were billed under CPT code 99214s, falsely representing
the level of exam and medical decision making used during the office visit, in order to receive
inflated reimbursement from the health care benefit programs.

In violation of 18 U.S.C. §1347 and §1349.

15
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 16 of 18 PAGEID #: 16

COUNT 10
Health Care Fraud
[18 U.S.C. §1347]

61. Paragraphs 1 through 42, 45 through 50 and 55 through 60 of the Indictment are
re-alleged and incorporated by reference as though fully set forth herein.

62. From on or about March 24, 2014, through on or about May 26, 2016, in the
Southern District of Ohio, Defendant KEDAR K. DESHPANDE, knowingly and willfully
executed a scheme or artifice to defraud a health care benefit program as defined by 18 U.S.C.
§24, in connection with the delivery or payment for, health care benefits, items or services by
causing the submission of claims to health care benefit programs for prescriptions that were

issued in violation of law or otherwise outside the bounds of accepted medical practice.

All in violation of 18 U.S.C. §1347 and §2.

COUNT 11
Health Care Fraud
[18 U.S.C. §1347]

63. Paragraphs 1 through 42, 45 through 50 and 55 through 60 of the Indictment are
re-alleged and incorporated by reference as though fully set forth herein.

64. From on or about March 24, 2014, through on or about Apmil 12, 2016, in the
Southern District of Ohio, Defendant KEDAR K. DESHPANDE, knowingly and willfully
executed a scheme or artifice to defraud a health care benefit program as defined by 18 U.S.C.
§24, in connection with the delivery or payment for, health care benefits, items or services by
causing the submission of claims to health care benefit programs for medical services that were

provided by OSC staff who were unqualified to provide such services.

All in violation of 18 U.S.C. §1347 and §2.

16
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 17 of 18 PAGEID #: 17

COUNT 12
Health Care Fraud
[18 U.S.C. §1347]

65. Paragraphs 1 through 42, 45 through 50 and 55 through 60 of the Indictment are
re-alleged and incorporated by reference as though fully set forth herein.

66, From on or about May 5, 2014, through on or about July 9, 2015, in the Southern
District of Ohio, Defendant KEDAR K. DESHPANDE, knowingly and willfully executed a
scheme or artifice to defraud a health care benefit program as defined by 18 U.S.C. §24, in
connection with the delivery or payment for, health care benefits, items or services by causing
the submission of claims to CareSource and for services provided by a physician assistant who

was not credentialed with CareSource.

All in violation of 18 U.S.C. §1347 and §2.

COUNTS 13 through 19
False Statements Relating to Health Care

[18 USC 1035]

67. Paragraphs 1 through 42, 45 through 50 and 55 through 60 of the Indictment are
re-alleged and incorporated by reference as though fully set forth herein.

68. On or about the dates listed below, in the Southern District of Ohio, Defendant
Kedar K, Deshpande, knowingly, willfully and in connection with the payment for health care
benefits, items or services involving a health care benefit program, that is Medicare, Medicaid
CareSource, and BWC, falsified, concealed or covered up by trick or scheme a material fact, that
is caused the submission of claims for services or items that were illegally provided, provided by
an unqualified or non-credentialed OSC staff member, or provided by an OSC staff member

other than the medical professional under whose name the claims were submitted, as follows:

17
Case: 2:19-cr-00073-MHW Doc #: 1 Filed: 03/26/19 Page: 18 of 18 PAGEID #: 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Patient | Date of Date Amt. Type of service | HCBP
Service Claim Paid | Paid

13 JG 12/29/2015 | 1/20/2016 | $59.60 | Nurse Visit BWC

14 SA 7/21/2015 | 8/6/2015 $33.01 | Nurse Visit Medicare

15 DC 5/6/2015 6/5/2015 | $88.65 | Illegal CareSource
Prescription

16 KE 9/30/2015 | 10/16/2015 | $156.34 | Mlegal BWC
Prescription

17 SB 4/6/2015 4/25/2015 | $64.30 | Non- CareSource
credentialed
PA services

18 MB 1/27/2015 | 1/31/2015 | $64.30 | Non- CareSource
credentialed
PA services

19 uC 11/17/2015 | 2/12/2016 | $148.31 | Up-coded Office | BWC

visit Visit
All in violation of 18 U.S.C. §1035 and §2.
A TRUE BILL.

BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY

s/Kenneth F. A ffeldt
KENNETH F. AFFELDT (0052128)
Assistant United States Attorney

s/Maristsa A. Flaherty
MARITSA A. FLAHERTY (0080903)
Assistant United States Attorney

s/Jonathan Metzler
JONATHAN METZLER (0063508)
Special Assistant United States Attorney

18

s/Foreperson
FOREPERSON

 
